87 F.3d 1308
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brittany Necole FULTON, by her parent and natural guardian,Anita Joanne Fulton;  Geneva Fulton;  Anita JoanneFulton, Plaintiffs-Appellants,v.WESTVACO CORPORATION, Defendant-Appellee.
No. 95-1857.
United States Court of Appeals, Fourth Circuit.
Argued May 9, 1996.
Decided June 14, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   David C. Norton, District Judge.  (CA-94-975-18-2, CA-94-976-18-2, CA-94-977-18-2)
ARGUED:  Francis Patrick Hubbard, School of Law, UNIVERSITY OF SOUTH CAROLINA, Columbia, South Carolina, for Appellant.   G. Dana Sinkler, WARREN & SINKLER, Charleston, South Carolina, for Appellee.   ON BRIEF:  Richard S. Rosen, P. Brandt Shelbourne, ROSEN, ROSEN & HAGOOD, P.A., Charleston, South Carolina, for Appellant.   Elizabeth T. Thomas, WARREN & SINKLER, Charleston, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before HALL and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Brittany Necole Fulton, Geneva Fulton, and Anita Joanne Fulton appeal the order granting summary judgment to Westvaco Corporation in the Fultons' tort action for damages arising out of a motor vehicle accident.   The Fultons claimed that the driver of a logging truck was allegedly at fault and that he was acting as an employee of Westvaco at the time of the accident.   The district court held that the driver of the truck was an independent contractor and, therefore, Westvaco was not liable under the principle of respondeat superior.   Our review of the record, the district court's memorandum opinion, and the arguments of counsel discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Fulton v. Westvaco Corp., C/A No. 2:94-0975-18 (D.S.C. March 17, 1995) ('Order').


2
AFFIRMED.